Citation Nr: 0814031	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-19 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a left knee scar, a residual of a puncture wound.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1975 
to July 1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  That 
decision granted the veteran's claim for service connection 
for a left knee scar - as a residual of a puncture wound, 
and assigned a 10 percent initial disability rating 
retroactively effective from August 20, 2004, the date of 
receipt of his claim.  He wants a higher initial disability 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
RO denied his claim for service connection for a low back 
disorder, lumbar strain.

On his hearing election form dated in November 2007, the 
veteran requested a videoconference hearing.  However, he 
failed to report for the hearing scheduled for March 2008.  
He has not explained his absence or requested to reschedule 
the hearing.  Therefore, his hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  The veteran's left knee scar is not deep and is less than 
12 square inches.  There also is no associated limitation of 
function, including limitation of motion, and no relationship 
between the scar and any developing arthritis in this knee.

2.  The competent evidence of record indicating there is no 
relationship between the veteran's current low back disorder 
and his military service outweighs the evidence supporting 
this nexus.  There is no evidence of a chronic low back 
disorder in service or continuity of symptomatology during 
the many years since.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the left knee scar.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.118, Diagnostic Codes 7801-7805 (2007).  

2.  The low back disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002 and Supp. 2007).  See also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The RO complied with 
the duty to notify by sending the veteran a VCAA letter in 
October 2004.  The letter satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by:  

(1) informing him of the information and evidence not of 
record that was necessary to substantiate his underlying 
service connection claims; 
(2) informing him of the information and evidence VA would 
obtain; 
(3) informing him of the information and evidence he was 
expected to provide; and (4) requesting that he submit any 
evidence in his possession pertaining to his claims.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).



In addition, subsequent March and May 2006 letters from the 
RO further advised the veteran of the downstream disability 
rating and effective date elements of his claims, keeping in 
mind that both of them initially arose in the context of him 
trying to establish his underlying entitlement to service 
connection (since granted for his left knee scar).  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In this regard, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that an appellant's filing of a notice of disagreement 
(NOD) regarding an initial disability rating and 
effective date does not trigger additional section 5103(a) 
notice.  The Dingess Court determined that to hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) and 5103A and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.  Dingess at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the initial disability 
rating and effective date assigned prior to the enactment of 
the VCAA - so before November 9, 2000.  If, as here, this 
did not occur until after that date, the veteran is entitled 
to pre-decisional notice concerning all elements of his 
claims, including these downstream disability rating and 
effective date elements.  And if he did not receive this 
notice, for whatever reason, it is VA's obligation to explain 
why this is not prejudicial error, i.e., harmless.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, 
here, as mentioned, the RO provided the veteran with Dingess 
notice in March and May 2006 pertaining to the downstream 
disability rating and effective date elements of his claims, 
such that there is no prejudicial error because of a VCAA 
content deficiency.

There is, however, a timing error because some of the VCAA 
notice was not provided prior to initially adjudicating the 
claims.  In Pelegrini II, the Court held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, some of the required VCAA notice 
was provided after the initial unfavorable May 2005 AOJ 
(i.e., RO) decision.  


However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that VA can provide any 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the intended purpose of the 
notice is not frustrated and the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the March 2006 VCAA notice was provided after the 
initial AOJ decision (May 2005), but the timing defect was 
cured by the subsequent SOC in May 2006.  So after providing 
the required notice, the RO reconsidered the claim - 
including addressing any additional evidence received in 
response to the notice.  Hence, the timing defect in the 
March 2006 notice has been rectified.

That said, the RO provided an additional VCAA Dingess notice 
in May 2006, along with a concurrent May 2006 SOC, but did 
not go back and readjudicate the claims by way of a 
subsequent SSOC.  So, in essence, based on the above caselaw, 
the timing defect in the VCAA notice was not rectified 
because the RO did not go back and reconsider the claims 
after providing the required additional VCAA notice.  But 
consider, as well, that the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  See, e.g., 
Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).  And, 
here, the veteran did not submit any additional evidence 
after that May 2006 VCAA notice, except for his June 2006 
substantive appeal (VA Form 9) and his representative's 
October 2007 informal hearing presentation (in lieu of a VA 
Form 646).  


So there was no reason to readjudicate the claims and provide 
an SSOC.  38 C.F.R. §§ 19.31, 19.37

Additionally in this regard, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit Court held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any 
element of a claim, is presumed prejudicial.  Further, VA, 
not the veteran, has the burden of rebutting this presumption 
by showing the error was not prejudicial to the veteran in 
that it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008)) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Id.

The Board finds that the presumption of prejudice due to 
timing error has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he reasonably understands from the notices provided 
what was needed.



Specifically, the veteran's representative submitted an 
informal hearing presentation in October 2007, clearly 
showing actual knowledge of the evidence required to 
substantiate the claims at issue.  In addition, all VCAA 
notices provided by VA were clear and pertinent to the 
veteran's contentions, such that a reasonable person could 
understand what was required to prove the claims.  So, 
overall, he was afforded a meaningful opportunity to 
participate in the adjudication of his claims.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  There is no 
allegation or evidence that the timing error affected the 
essential fairness of the adjudication of the claims.

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA treatment records, and 
arranged for a VA examination in March 2005.  Therefore, the 
Board is satisfied the RO has made reasonable efforts to 
obtain any identified medical records.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a 
disability compensation (service connection) claim, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service 
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).



There is sufficient evidence already on file to fairly decide 
the veteran's appeal, such that another VA examination would 
serve no constructive purpose.  See, e.g., Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The existence of a current 
disability and an in-service injury of his back are noted.  
His claim, however, is deficient in establishing the required 
etiological link between his current low back disability and 
his in-service injury.  Significantly, he was rather recently 
provided a VA examination in March 2005, and the medical 
nexus opinion obtained from that evaluation unfortunately was 
unfavorable.  And that, alone, is not grounds for requesting 
another opinion.  There is more than enough competent medical 
evidence in the record to decide his claim on appeal.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Determining Initial 
Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If a veteran has an unlisted 
disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. § 4.20; see also 38 C.F.R. 
§ 4.27 (providing specific means of listing Diagnostic Code 
for unlisted disease or injury). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Consistent with the facts found, if, as here, there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Analysis the Claim for a Higher Initial Rating for the Left 
Knee Scar

The veteran claims that he is entitled to a higher initial 
disability rating for his left knee scar, beyond the 10 
percent he received under Diagnostic Code 7804 for a painful, 
but superficial scar above his left knee.  See his NOD dated 
in June 2005 and his substantive appeal dated in June 2006.  
He asserts that the disability should be rated for the 
associated limitation of motion, because he contends that it 
was noted by the March 2005 VA compensation examiner.  See 
his representative's informal hearing presentation dated in 
October 2007.  

At the outset, it is noted the veteran already has the 
maximum rating available under Diagnostic Codes 7802, 7803, 
and 7804.  Thus, a higher rating under these Diagnostics 
Codes simply is not possible.  



Under the amended rating criteria, Diagnostic Code 7801 
provides for a 10 percent rating for a scar on other than the 
head, face, or neck, that is deep (associated with underlying 
soft tissue damage) or that causes limited motion with area 
or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is awarded if the area or areas exceeds 12 
square inches (77 sq. cm.).  A 30 percent rating is awarded 
if the area or areas exceeds 72 square inches (465 sq. cm.).  
A 40 percent rating is awarded if the area or areas exceeds 
144 square inches (929 sq. cm.).  

Under the revised Diagnostic Code 7802, a 10 percent rating 
is assigned if a scar on other than the head face or neck is 
superficial (not associated with soft tissue damage) and does 
not cause limited motion, affecting an area or areas of 144 
square inches (929 sq. cm.) or greater.

Under the amended rating criteria, a superficial and unstable 
(involving frequent loss of covering of skin over the scar) 
scar may be assigned a maximum 10 percent rating under Code 
7803.  Similarly, a scar that is superficial and painful on 
examination may be assigned a maximum 10 percent rating per 
Diagnostic Code 7804.  

Finally, under Diagnostic Code 7805, other scars are rated 
according to limitation of function of the affected part.  
See 38 C.F.R. § 4.118 (2007).  

The Board notes that other Diagnostic Codes for scar 
disabilities provide initial disability ratings beyond 10 
percent, but they are not more appropriate because there is 
no evidence or allegation that supports their application.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7805.  There 
is no medical evidence or opinion on record, for example, 
supporting a finding that the left knee scar is deep and/or 
exceeds 12 square inches (77 sq. cm.), to entitle the veteran 
to a 20 percent rating under Diagnostic Code 7801.  In fact, 
the March 2005 VA compensation examiner determined there was 
no adherence to underlying tissue, precluding consideration 
of Diagnostic Code 7801, and that the area of the scar is 
less than two square inches.

Moreover, the evidence of record is unremarkable for any 
objective indication of any associated limitation of function 
in the left knee, which is where the scar is located, 
including associated limitation of motion.  38 C.F.R. 
§ 4.118, DC 7805.  Despite the veteran's contention that the 
March 2005 VA compensation examiner noted limitation of 
motion in this knee, in fact, that examiner stated there is 
"[n]o limitation of motion due to the scar."  See the 
representative's informal hearing presentation, dated in 
October 2007, making this argument.  Although the March 2005 
VA examiner found crepitus on range of motion testing, he did 
not attribute it to the service-connected left knee scar.  
Rather, this examiner specifically denied any correlation 
between the service-connected scar and "and any arthritis he 
develops."  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (VA adjudicators must be able to distinguish, by 
competent medical evidence, the extent of symptoms that are 
attributable to service-related causes, i.e., that are part 
and parcel of the service-connected disability, from those 
that are not.)

Consequently, the Board concludes that Diagnostic Code 7804 
is still the most appropriate Diagnostic Code for rating the 
veteran's left knee scar.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of Diagnostic Code should be upheld if 
supported by explanation and evidence).  Indeed, the post-
service medical records, as a whole, fully support this 
finding.

Fenderson Consideration

The veteran's left knee scar has never been more than 10-
percent disabling at any time since August 20, 2004, the 
effective date of service connection for this disability.  
Therefore, there is no basis for the Board to stage this 
rating.  Fenderson, 12 Vet. App at 125-26.



Extra-Schedular Consideration

There also is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  There is 
no credible indication the left knee scar markedly interferes 
with the veteran's ability to work, meaning above and beyond 
that contemplated by his schedular rating of 10 percent.  See 
38 C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  His former employer 
stated in April 2006 that the veteran cannot work anymore due 
to the extent of his pain.  Importantly, however, his alleged 
inability to work is not credible in the absence of 
corroborating medical findings on the matter.  Indeed, 
the March 2005 VA examiner observed the scar to be "well-
healed" and the veteran to be in "no acute distress."  
Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest he is not adequately compensated for his disability 
by the regular rating schedule.  His evaluation and treatment 
has primarily been on an outpatient basis, not as an 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an initial disability rating higher than 10 percent for 
his left knee scar, so there is no reasonable doubt to 
resolve in his favor, and this claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



Governing Laws and Regulations for Service Connection for a 
Low Back Disorder

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 
3.306.

Some diseases are chronic, per se, such as arthritis, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  Even this presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).



Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2007); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service, (or within a presumptive period per § 3.307), 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  
38 C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. at 494-
97.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

Analysis of Claim for Service Connection Claim for a Low Back 
Disorder

The veteran's current low back disorder was not incurred in 
or aggravated by his military service.  38 U.S.C.A. §§ 1131, 
1153, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).  

The veteran contends he is entitled to service connection for 
a low back disorder.  See his claim dated in August 2004, his 
NOD dated in June 2005, and his substantive appeal dated in 
June 2006.  He asserts he fell backwards 40 to 60 feet from a 
tree while in service in November 1975, and as a result, has 
suffered back problems since that accident.  See his claim 
dated in August 2004, his substantive appeal dated in June 
2006, and his VA examination report dated in March 2005.  



As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is proof of the existence of a 
current disability.  Boyer, 210 F.3d at 1353;  Brammer, 3 
Vet. App. at 225.  The March 2005 VA examiner diagnosed the 
veteran with chronic lumbar strain.  This is supported by a 
VA treatment record dated in October 2004 showing a diagnosis 
of chronic low back pain.  Thus, there is sufficient evidence 
of a current low back disorder.  Consequently, the 
determinative issue is whether this condition is somehow 
attributable to the veteran's military service - and, in 
particular, to the injury he mentions.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The competent evidence of record provides evidence against a 
finding of a nexus between the veteran's current low back 
disorder and his period of active service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Specifically, the March 2005 VA examiner determined 
it is less likely than not that this current problem 
affecting the veteran's low back could be due to anything 
that happened to him during his military service.  This 
opinion is entitled to a lot of probative weight because it 
is based on a personal examination of the veteran and 
independent review of the record.  It therefore has the 
proper factual foundation.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); and 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board is mindful of the conflicting opinion of the VA 
treating physician, Dr. L, dated in October 2004, which 
diagnosed the veteran with chronic low back pain "from an 
old injury after a fall."  As a whole, the Board finds that 
this latter opinion is entitled to limited probative weight 
as the facts in this case do not support Dr. L's finding.

The VA compensation examiner's opinion to the contrary is 
simply more probative and credible.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); Owens, 7 Vet. App. at 433.  
The VA examiner. conducted a comprehensive orthopedic 
examination of the veteran to determine the etiology of his 
low back disorder.  This included a thorough interview and 
physical examination of the veteran's lower back, including 
X-ray analysis.  The VA examiner reviewed the veteran's 
claims file and SMRs, clearly detailing the veteran's in-
service treatment history pertaining to his back, especially 
his in-service November 1975 fall which injured his back.

In contrast, Dr. L. appears to have issued a speculative 
opinion of a nexus to service based only upon the veteran's 
reported history.  And, in fact, there does not even appear 
to be a well-documented history reported by the veteran in 
the VA treatment records, indicating a lack of knowledge by 
Dr. L. as to the details of the veteran's in-service back 
injury.  Dr. L., unlike the VA compensation examiner, did not 
perform a thorough interview of the veteran, and Dr. L. did 
not review the veteran's claims file and SMRs.  Moreover, 
there is no indication that Dr. L. has the expertise required 
to offer an opinion on the etiology of the veteran's current 
low back disorder.  His specialty as an addictions psychiatry 
fellow is in the field of psychiatry, not the examination of 
orthopedic conditions.  See Black v. Brown, 10 Vet. App. 279 
(1997) (indicating an opinion may be reduced in probative 
value even where the statement comes from someone with 
medical training, if the medical issue requires special 
knowledge).  Indeed, even the attending specialist (Dr. A.) 
who acknowledged receipt of Dr. L.'s findings, is a 
psychiatrist.  So all this considered, the Board finds that 
the October 2004 opinion of Dr. L. is of limited probative 
value compared to the March 2005 VA examiner's opinion to the 
contrary.

Although the SMRs report the veteran hurting his back on one 
occasion during service, the records do not reflect a chronic 
back condition while in service.  His SMRs show that he did 
receive treatment for low back pain for a 15-foot fall from a 
telephone pole in November 1975, but there is no 
documentation of further follow-up treatment or in-service 
diagnosis of a chronic low back disorder until his separation 
nearly seven years later.  And when he was treated for the 
left knee puncture wound from after another fall in September 
1981, he specifically denied having any chronic diseases, 
other existing injuries, or current medications.  It thus 
must be concluded that the low back pain from the November 
1975 accident was acute and transitory and is shown to have 
resolved in service.  Therefore, service connection may not 
be established based on chronicity in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  The Board finds that 
the SMRs, as a whole, provide evidence against a finding for 
a chronic low back condition related to service.  

Further, there is also no alternative basis for a nexus in 
the form of evidence of continuity of symptomatology after 
service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-497.  It is acknowledged that the veteran through his 
personal statements, and lay statements submitted on his 
behalf, has asserted a continuity of pain symptoms since his 
in-service back injury in November 1975.  See his claim dated 
in August 2004 and his substantive appeal dated in June 2006; 
see his supporting statements by his landlord, pastor, and 
former employer, dated in April 2006.  He stated in his 
substantive appeal dated in June 2006 that he "did not have 
treatment for [his low back] because at times [he] felt fine, 
but as the years pass by [his] injury worsens."  
Importantly, however, this lay evidence is outweighed by the 
medical evidence of record.  Barr v. Nicholson, 
21 Vet. App. 303.  After his back injury in November 1975, 
there is no further history of complaint, treatment, or 
diagnosis of the veteran's current low back disability either 
in service or for many years after.  Overall, the evidence of 
record does not support his claim.  See Maxon v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating it is 
appropriate to consider the veteran's entire medical history, 
including a lengthy period of absence of relevant 
complaints.)

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a low back 
disorder, so there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

The claim for an initial rating higher than 10 percent for 
the left knee scar is denied.

Service connection for a low back disorder also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


